DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.	Claims 1-13, 20, drawn to the solenoid assembly, classified in class 335, and subclass 131.
2.	Claims 14-19, drawn to the method for determining position of the plunger in a passageway, classified in class 29, subclass 622, H01F41/071.
The inventions are distinct, each from the other because of the following reasons: Inventions 1 and 2 are related as process and product of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the solenoid assembly can be used without using the method for determining position of the plunger in a passageway defined by a coil of a solenoid.
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-5.
Species 2: as shown in Figure 6. 
Species 3: as shown in Figure 7.
The structures of species 1-3 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
A telephone call was made to Mr. Joe Kuborn on 4/3/22 to request an oral election to the above restriction requirement, Applicant agreed to elect Group 1, Species 1, claims 1-13 and 20 without traverse (see the attached email). 
However, during the examination, the examiner found that claims 3-8 and 20 does not read on the species 1, because the limitations of “the control system" do not refer to figures 1-5 of the elected species 1, but belong to figures 6 and 7 of the species 2 and 3.  Therefore, in the instant application, claims 1, 2 and 9-13 have been examined and claims 3-8 and 20 have been further withdrawn from consideration.
A telephone call was made to Mr. Joseph Kuborn on 5/4/2022, to request a further oral withdrawal of claims 13-8 and 20 to the above restriction requirement.  Applicant agreed to withdraw claims 13-8 and cancel claim 20, which belongs to species 2 and 3, Figures 6 and 7 (see the attached email on 5/4/22).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
The reference character “52” in Figure 2 has been shown as “different parts”.  
The reference characters "52" and "62" in figure 5 have both been shown as “the same part”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2010/0097165) in view of JPH08508233.
Regarding claim 1, Chilling discloses a solenoid assembly comprising:
a solenoid (12) having a coil (20) that defines a passageway (see the drawing below), 
wherein the coil (22) is configured to energize when electrical power is applied to the coil (220); 
a plunger (16) movable within the passageway (24) from a retracted position to an extended position, 
the plunger (16) extending along an axis between a first plunger end (34) and an opposite second plunger end (38), 
a frame (48) that holds the solenoid (12), 
the frame (48) having a first opening (60) through which the first plunger end (34) extends when the plunger (16) is in the retracted position and a second opening (74) through which the second end (38) of the plunger (16) extends when the plunger is in the extended position.
Chilling does not disclose the first plunger end including an indicator tab; and wherein when the plunger is in the extended position, the indicator tab on the first plunger end retracts into the frame via the first opening and when the plunger is in the retracted position, the indicator tab extend past the first opening; and a sensor mounted to the frame and operable to detect the indicator tab and generate an electrical output based on whether the indicator tab extends through the first opening.
The Prior Art JPH08508233 discloses the Control of the plunger comprising:
the plunger (12),
the sensors (32, 34 and 36),
Although the Prior Art JPH08508233 is not clearly, specifically described the limitation of: 
“the first plunger end including an indicator tab; and wherein when the plunger is in the extended position, the indicator tab on the first plunger end retracts into the frame via the first opening and when the plunger is in the retracted position, the indicator tab extend past the first opening; and a sensor mounted to the frame and operable to detect the indicator tab and generate an electrical output based on whether the indicator tab extends through the first opening”, 

The Prior Art JPH08508233 (Description, lines 25-28) teaches “a signal indicating the position of the plunger is sent to the control device, the sensor (36) detects the movement of the piston (14) and the movement of the plunger (12).  The position transducer provides a signal indicative of the actual position of the plunger (12), and the sensors (32 and 34) provide signals indicative of pressure above and below the piston (14)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal indicating position as taught by Prior Art JPH08508233 with Schilling’s device, in order to provide a signal indicative of the position of the plunger to control and adjust the movement of the plunger, as needed.
Regarding claim 2, Chilling discloses:
when the plunger (16) is in the retracted position, the second plunger end (38) retracts into the frame (48) via the second opening (74).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2010/0097165) and JPH08508233 in view of Cooper (5,420,385).
Regarding claim 9, Chilling and JPH-8233 do not disclose the diaphragm that surrounds the plunger to prevent moisture from moving into the passageway.
Cooper discloses a safety switch comprising the diaphragm (12) that surrounds the plunger (7) to prevent moisture from moving into the passageway (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diaphragm as taught by Cooper with Chilling’s device for the purpose of preventing moisture from penetrating into the contact chamber 3 (see para 4).
Regarding claim 10, Cooper discloses:
the diaphragm (12) has a first perimeter edge coupled to the plunger (7) and an opposite second perimeter edge coupled to the frame (2), and 
wherein the first perimeter edge defines an aperture through which the plunger (7) extends.
Regarding claim 11, Chilling discloses:
a return spring (62) that biases the plunger (16) toward the retracted position, and wherein when the coil (48) is de-energized, the return spring (62) moves the plunger toward the retracted position.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the solenoid assembly comprising wherein the diaphragm has a first perimeter edge coupled to the plunger and an opposite second perimeter edge coupled to the frame, the first perimeter edge defines an aperture through which the plunger extends; wherein the inner first perimeter edge is coupled to the plunger between the first plunger end and the second plunger end; and wherein the return spring has a first spring end coupled to the plunger between the first perimeter edge and the second plunger end and an opposite second spring end coupled to the frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
April 4, 2022 

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837